Citation Nr: 0604754	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an initial compensable evaluation for 
residuals of a scaphoid fracture of the left wrist.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1982.  He thereafter served in the United States Army 
Reserves with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The June 1999 rating decision denied 
service connection for a left ankle disorder and for a left 
knee disorder.  That decision also granted service connection 
for residuals of a scaphoid fracture of the left wrist and 
assigned a noncompensable evaluation effective from January 
15, 1999.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in September 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a left 
ankle disorder that is causally or etiologically related to 
his military service.

3.  The veteran has not been shown to currently have a left 
knee disorder that is causally or etiologically related to 
his military service.

4.  The veteran's residuals of a scaphoid fracture of the 
left wrist are not productive of dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 

2.  A left knee disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 

3.  The criteria for an initial compensable evaluation for 
residuals of a scaphoid fracture of the left wrist have not 
been met. 38 U.S.C.A. § 115, (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5299-5215 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with 
letters in July 2002, June 2003, and November 2004, which 
meet the notification requirements of the VCAA, prior to 
readjudicating his claims in September 2003 and November 2004 
supplemental statements of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims for 
service connection and for a higher initial evaluation were 
readjudicated in SSOCs.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claims and testifying at an 
April 2004 hearing before the Board.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the July 2002, 
June 2003, and November 2004 VCAA letters about the 
information and evidence that is necessary to substantiate 
the claims for service connection and for a higher initial 
evaluation.  Specifically, the July 2002 letter indicated 
that most claims require evidence of in-service occurrence or 
aggravation of a disease or injury, or an event which 
occurred in service that caused an injury or disease.  The 
letter further noted that the evidence of record should show 
that the claimant has a current disability that is associated 
with the claimant's active military service.  The June 2003 
and November 2004 letters stated that the evidence must show 
that the veteran had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The June 2003 and November 2004 letters 
also stated that, "To the establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  Additionally, the June 2000 SOC and the 
September 2003 and November 2005 SSOCs notified the veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims for service connection and for a 
higher initial evaluation.  In fact, the June 2000 SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected residuals of a scaphoid 
fracture of the left wrist, namely Diagnostic Code 5299-5215.

In addition, the RO notified the veteran in the VCAA letters 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2003 and November 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2003 and November 2004 letters notified the appellant 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The July 2002, June 2003, and November 2004 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for any health care providers who have treated his 
conditions.  In addition, the June 2003 and November 2004 
letters informed the veteran that it was his responsibility 
to ensure that VA received all of the requested records that 
are not in the possession of a Federal department or agency.

Although the VCAA notice letters that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC, and SSOCs of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  In addition, the veteran was 
provided VA examinations in November 1999, November 2000, and 
August 2005, and he was provided the opportunity to testify 
at a November 2004 hearing before the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


I.  Service Connection

The veteran contends that he is entitled to service 
connection for a left ankle disorder and a left knee 
disorder.  More specifically, he claims that he currently has 
a left ankle disorder and a left knee disorder that are 
related to an injury he sustained during his military service

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Left Ankle Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left 
ankle disorder.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
left ankle disorder, and the medical evidence of record shows 
that he did not seek treatment for many years thereafter.  
Therefore, the Board finds that a left ankle disorder did not 
manifest during the veteran's military service or within 
close proximity thereto.  

In addition to the lack of evidence showing that a left ankle 
disorder manifested during service or within close proximity 
thereto, no physician has linked any current left ankle 
disorder to the veteran's military service.  In fact, VA 
medical records dated in July 1994 indicate that the veteran 
sought treatment for his left ankle after having slipped on 
oil at work, and in March 1997, a private orthopedic surgeon 
diagnosed the veteran with a rupture of the posterior tibial 
tendon and sprained ligaments, which he believed to be an 
aggravation of a progressive rupture of the tendon caused by 
a work incident.  In addition, the August 2005 VA examiner 
indicated that the veteran had a rupture of the tibialis 
posterior tendon, which he opined was most likely due to a 
work injury.  He further stated that it was not a service-
connected injury.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left ankle disorder.


B.  Left Knee Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disorder.  The Board does acknowledge that the veteran's 
service medical records show he was diagnosed with a left 
knee strain in October 1982 and June 1990.  However, the 
medical evidence of record does not establish that the 
veteran has a current left knee disorder that is related to 
his symptomatology in service.  The Board observes that VA 
medical records dated in July 1999 indicate that a MRI showed 
possible mild degenerative changes of the patellofemoral 
joint space as well as tendon calcification of the superior 
patella, and the November 2000 VA examiner also noted that x-
rays of both knees showed early degenerative changes with 
some varus deformity noted.  However, the Board remanded the 
case for further development in September 2004, in part, to 
obtain a medical opinion addressing whether there was a 
relationship between the veteran's symptomatology in service 
and any current left knee disorder.  The August 2005 VA 
examiner indicated that an x-ray of the veteran's left knee 
did not reveal any abnormality, and he stated that there was 
no diagnosis of a left knee disorder.  Thus, the medical 
evidence does not establish that the veteran currently has a 
left knee disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the appellant currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the appellant has a 
current diagnosis of a left knee disorder, the Board finds 
that the appellant is not entitled to service connection for 
a left knee disorder.


C.  Conclusion

With regard to the appellant's contentions that he currently 
has a left ankle disorder and a left knee disorder that are 
the result of a disease, injury, or event in service, the 
appellant is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the preponderance of evidence is 
against the veteran's claims for service connection for a 
left ankle disorder and a left knee disorder

Because the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for a left ankle disorder and for a left knee 
disorder is not warranted.  


II.  Higher Initial Evaluation

A rating decision dated in June 1999 granted service 
connection for residuals of a scaphoid fracture of the left 
wrist and assigned a noncompensable disability evaluation 
effective from January 15, 1999.  That determination was 
based on a review of the veteran's service medical records 
and treatment records.  A March 2000 rating decision 
continued that evaluation.  During the pendency of the 
appeal, the veteran's noncompensable evaluation has remained 
in effect until the present time.

The veteran contends that he is entitled to a higher initial 
evaluation for his residuals of a scaphoid fracture of the 
left wrist.  More specifically, he claims that the current 
evaluation assigned for his disorder does not accurately 
reflect the severity of the symptomatology associated with 
that disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a noncompensable evaluation 
for his residuals of a scaphoid fracture of the left wrist 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5215 
(2005).  Under Diagnostic Code 5215, a 10 percent disability 
evaluation is assigned when dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  This 10 percent rating is applicable for either the 
major or minor limb.  Where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
will be demonstrated by the medical evidence of record, the 
veteran is left-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation for his residuals of a scaphoid fracture of the 
left wrist.  The medical evidence of record does not show the 
veteran to have dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm.  In fact, the 
November 1999 VA examiner indicated that the veteran had 
wrist palmar flexion to 80 degrees and wrist extension to 70 
degrees, and the August 2005 VA examiner stated that he had a 
normal range of motion with both dorsiflexion and palmar 
flexion to 80 degrees.  In this regard, the Board notes that 
a normal range of the wrist is dorsiflexion (extension) to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  

Moreover, the Board notes that the November 1999 VA 
examination did not find a scaphoid fracture, as an x-ray of 
the veteran's left wrist was normal.  In addition, the August 
2005 VA examiner commented that the veteran's only diagnosis 
was left wrist pain, as there was no clear evidence of 
residuals from his service-connected fracture of the scaphoid 
bone.  Therefore, the Board finds that the veteran has not 
met the criteria for an initial compensable evaluation for 
his residuals of a scaphoid fracture of the left wrist.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of a 
scaphoid fracture of the left wrist is not warranted on the 
basis of functional loss due to pain or weakness in this 
case, as the veteran's symptoms are supported by pathology 
consistent with the assigned noncompensable rating, and no 
higher.  In this regard, the Board observes that the veteran 
has complained of pain in his left wrist on numerous 
occasions.  However, the effect of the pain in the veteran's 
left wrist is contemplated in the currently assigned 
noncompensable evaluation.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the November 1999 and August 2005 VA 
examinations indicate that the veteran has a normal range of 
motion.  As such, he does not appear to have any functional 
loss due to pain.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
compensable evaluation for the veteran's left wrist 
disability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of a scaphoid fracture of the left wrist have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected residuals of a scaphoid 
fracture of the left wrist under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 



ORDER

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.

An initial compensable evaluation for residuals of a scaphoid 
fracture of the left wrist is denied.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


